 



Exhibit 10.21
EXECUTION COPY
CREDIT AGREEMENT
Dated as of June 5, 2007
among
PACTIV CORPORATION
as the Borrower,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as the L/C Issuer,
and
The Other Lenders Party Hereto
J.P. MORGAN SECURITIES INC.,
as
Sole Lead Arranger and Bookrunner

 



--------------------------------------------------------------------------------



 



              ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     1    
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     16  
1.03
  Accounting Terms     17  
1.04
  Rounding     17  
1.05
  References to Agreements and Laws     18  
1.06
  Times of Day     18  
1.07
  Letter of Credit Amounts     18  
1.08
  Accounting for Acquisitions and Dispositions     18  
 
            ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     19  
 
           
2.01
  Loans     19  
2.02
  Borrowings, Conversions and Continuations of Loans     19  
2.03
  Letters of Credit     20  
2.04
  Voluntary Prepayments     27  
2.05
  [Intentionally Omitted]     28  
2.06
  Termination or Reduction of Commitments     28  
2.07
  Repayment of Loans     28  
2.08
  Interest     28  
2.09
  Fees     29  
2.10
  Computation of Interest and Fees     29  
2.11
  Evidence of Debt     29  
2.12
  Payments Generally     30  
2.13
  Sharing of Payments     31  
 
            ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     32  
 
           
3.01
  Taxes     32  
3.02
  Illegality     34  
3.03
  Inability to Determine Rates     34  
3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans     34  
3.05
  Compensation for Losses     35  
3.06
  Matters Applicable to all Requests for Compensation     36  
3.07
  Mitigation Obligations; Replacement of Lenders     36  
3.08
  Survival     36  
 
            ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     37  
 
           
4.01
  Conditions of Initial Credit Extension     37  
4.02
  Conditions to all Credit Extensions     38  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     38  
 
           
5.01
  Existence, Qualification and Power; Compliance with Laws     39  


ii



--------------------------------------------------------------------------------



 



             
5.02
  Authorization; No Contravention     39  
5.03
  Governmental Authorization; Other Consents     39  
5.04
  Binding Effect     39  
5.05
  Litigation     39  
5.06
  No Default     40  
5.07
  ERISA Compliance     40  
5.08
  Use of Proceeds; Margin Regulations     40  
5.09
  Ownership of Property; Liens     41  
5.10
  Taxes     41  
5.11
  Financial Statements; No Material Adverse Effect     41  
5.12
  Environmental Compliance     41  
5.13
  Regulated Entities     41  
5.14
  No Burdensome Restrictions     42  
5.15
  Insurance     42  
5.16
  Disclosure     42  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     42  
 
           
6.01
  Financial Statements     42  
6.02
  Certificates; Other Information     43  
6.03
  Notices     44  
6.04
  Preservation of Corporate Existence, Etc     45  
6.05
  Maintenance of Property     45  
6.06
  Maintenance of Insurance     45  
6.07
  Payment of Taxes     45  
6.08
  Compliance with Laws     45  
6.09
  Compliance with ERISA     46  
6.10
  Books and Records and Inspection Rights     46  
6.11
  Environmental Laws     46  
6.12
  Use of Proceeds     46  
6.13
  Change in Business     46  
 
            ARTICLE VII. NEGATIVE COVENANTS     46  
 
           
7.01
  Financial Condition Covenants     46  
7.02
  Liens     47  
7.03
  Restrictions on Subsidiaries     48  
7.04
  Consolidation, Mergers and Sales of Assets     49  
7.05
  Limitation on Subsidiary Indebtedness     49  
7.06
  Transactions with Affiliates     49  
7.07
  Use of Proceeds     49  
7.08
  ERISA     49  
7.09
  Securitization Transactions     50  
 
            ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     50  
 
           
8.01
  Events of Default     50  


iii



--------------------------------------------------------------------------------



 



             
8.02
  Remedies Upon Event of Default     52  
8.03
  Application of Funds     52  
 
            ARTICLE IX. ADMINISTRATIVE AGENT     53  
 
           
9.01
  Appointment and Authorization of Administrative Agent     53  
9.02
  Delegation of Duties     54  
9.03
  Liability of Administrative Agent     54  
9.04
  Reliance by Administrative Agent     54  
9.05
  Notice of Default     55  
9.06
  Credit Decision; Disclosure of Information by Administrative Agent     55  
9.07
  Indemnification of Administrative Agent     56  
9.08
  Individual Capacities     56  
9.09
  Successor Administrative Agent     56  
9.10
  Administrative Agent May File Proofs of Claim     57  
9.11
  Other Agents; Arrangers and Managers     58  
 
            ARTICLE X. MISCELLANEOUS     58  
 
           
10.01
  Amendments, Etc     58  
10.02
  Notices and Other Communications; Facsimile Copies     59  
10.03
  No Waiver; Cumulative Remedies     60  
10.04
  Attorney Costs, Expenses and Taxes     61  
10.05
  Indemnification by the Borrower     61  
10.06
  Payments Set Aside     62  
10.07
  Successors and Assigns     62  
10.08
  Confidentiality     66  
10.09
  Set-off     66  
10.10
  Interest Rate Limitation     67  
10.11
  Counterparts     67  
10.12
  Integration     67  
10.13
  Survival of Representations and Warranties     67  
10.14
  Severability     67  
10.15
  Tax Forms     68  
10.16
  Replacement of Lenders     69  
10.17
  Governing Law     70  
10.18
  Waiver of Right to Trial by Jury     70  
10.19
  USA PATRIOT Act Notice     71  
10.20
  No Advisory or Fiduciary Responsibility     71  

iv



--------------------------------------------------------------------------------



 



             
SCHEDULES
           
 
           
2.01
  Commitments and Pro Rata Shares        
5.12
  Environmental Matters        
7.02
  Existing Liens        
10.02
  Administrative Agent’s Office, Certain Addresses for Notices          
EXHIBITS
           
 
  Form of        
 
           
A
  Loan Notice        
B
  Note        
C
  Compliance Certificate        
D
  Assignment and Assumption        
E-1
  Opinion of Mayer, Brown, Rowe & Maw, LLP        
E-2
  Opinion of the General Counsel of the Borrower        
F
  Letter of Credit Information Report        
G
  Form of Letter of Credit Application        


v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT (“Agreement”) is entered into as of June 5,
2007, among PACTIV CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent and L/C Issuer.
          The Borrower has requested that the Lenders provide a credit facility,
with a letter of credit subfacility, and the Lenders are willing to do so on the
terms and conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
          “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of all or
substantially all of any business or division of a Person, (b) the acquisition
of in excess of 50% of the capital stock, partnership interests, membership
interests or other equity interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Borrower or a Subsidiary is the surviving entity.
          “Administrative Agent” means JPMCB in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

1



--------------------------------------------------------------------------------



 



          “Agent-Related Persons” means the Administrative Agent, together with
its Affiliates (including, in the case of JPMCB in its capacity as the
Administrative Agent, JPMorgan), and the officers, directors, employees, agents
and attorneys-in-fact of such Persons and Affiliates.
          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” means this Credit Agreement.
          “Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Debt Rating as set forth below:

                              Eurodollar             Rate and Pricing   Debt
Ratings   Letters of  Level   S&P/Moody’s   Credit
1
  A-/A3 or better     0.350 %
2
  BBB+/Baa1     0.450 %
3
  BBB/Baa2     0.550 %
4
  BBB-/Baa3     0.650 %
5
  Below BBB-/Baa3     0.750 %

          “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 5 being the lowest),
unless there is a split in Debt Ratings of more than one level, in which case
the Pricing Level that is one level lower than the Pricing Level of the higher
Debt Rating shall apply.
          Initially, the Applicable Rate shall be determined based upon the Debt
Ratings specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. Pricing Level
5 shall apply during any period in which both S&P and Moody’s have ceased or
suspended issuing Debt Ratings of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt.
          “Arranger” means JPMorgan, in its capacity as sole lead arranger and
bookrunner.
          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
          “Attorney Costs” means and includes all reasonable fees and
disbursements of any law firm or other external counsel.

2



--------------------------------------------------------------------------------



 



           “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2006, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.
          “Availability Period” means the period from the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by JPMCB
as its “prime rate.” The “prime rate” is a rate set by JPMCB based upon various
factors including JPMCB’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Bond Issuance Date” means the first date to occur after the Closing
Date on which the Borrower or any Subsidiary thereof consummates any bond or
note offering or other issuance of Indebtedness or enters into a credit facility
or any other capital markets transaction, including, without limitation, the
Borrower’s proposed issuance of approximately $500,000,000 of Indebtedness that
is expected to occur no later than June 30, 2007; provided, however, that
extensions of credit under the Existing Credit Agreement shall not give rise to
the Bond Issuance Date.
          “Borrower” has the meaning specified in the introductory paragraph
hereto.
          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.
          “Business Day” means (a) any day other than a Saturday, Sunday, a
standard holiday of the Federal Reserve System or any other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Illinois or the state where the Administrative Agent’s
Office is located and (b) if such day relates to any Eurodollar Rate Loan, any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.

3



--------------------------------------------------------------------------------



 



          “Capital Lease” means, with respect to any Person, any lease of (or
other agreement conveying the right to use) any real or personal property by
such Person that, in conformity with GAAP, is accounted for as a capital lease
on the balance sheet of such Person.
          “Cash Collateralize” has the meaning specified in Section 2.03(g).
          “Change of Control” means that (a) any Person or group (within the
meaning of Rule 13d-5 of the SEC under the Exchange Act) shall have beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC) of 30% or
more of the Voting Stock of the Borrower or (b) a majority of the members of the
Board of Directors of the Borrower shall cease to be Continuing Members.
          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
          “Code” means the Internal Revenue Code of 1986.
          “Commitment” means, as to each Lender, its obligation to (a) make
Loans to the Borrower pursuant to Section 2.01, and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C.
          “Computation Period” means any period of four consecutive fiscal
quarters ending on the last day of a fiscal quarter.
          “Consolidated EBITDA” means, with respect to the Borrower and its
Subsidiaries for any period, the sum of (a) Consolidated Net Income for such
period, plus (b) the sum of the following, in each case to the extent included
in computing such Consolidated Net Income: (i) Consolidated Interest Expense,
plus (ii) taxes on income, plus (iii) amortization, plus (iv) depreciation plus
(v) minority interest expense.
          “Consolidated Interest Expense” means, with respect to any period of
computation thereof, the interest expense of the Borrower and its Subsidiaries,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense, and (iii) the portion of any lease expense
incurred in connection with Capital Leases or Synthetic Lease Obligations
allocable to interest expense.
          “Consolidated Net Income” means, for any period of computation
thereof, the net income (or loss) of the Borrower and its Subsidiaries on a
consolidated basis for such period, plus (a) to the extent deducted in
calculating such net income (or loss), non-recurring losses and other
extraordinary losses of the Borrower and its Subsidiaries reducing such net
income (or increasing such net loss) which do not represent cash items in such
period, and minus (b) the

4



--------------------------------------------------------------------------------



 



following (without duplication) to the extent added or not deducted in
calculating such net income (or loss): (i) non-recurring gains and extraordinary
gains increasing net income (or reducing net loss) which do not represent cash
items in such period; and (ii) the amount of any cash expenditures made during
such period related to non-cash, non-recurring losses or non-cash, extraordinary
losses added back to net income under clause (a) above in computing Consolidated
Net Income during any prior period.
          “Consolidated Net Worth” means, at any time, (a) the total assets of
the Borrower and its Subsidiaries which would be shown as assets on a
consolidated balance sheet of the Borrower and its Subsidiaries as of such time
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Subsidiaries, minus (b) the total liabilities of the Borrower and its
Subsidiaries which would be shown as liabilities on a consolidated balance sheet
of the Borrower and its Subsidiaries as of such time prepared in accordance with
GAAP.
          “Contingent Obligation” means, as to any Person, any direct or
indirect liability of such Person, whether or not contingent, (a) with respect
to any Indebtedness, lease, dividend, letter of credit or other obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of such Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each a “Guaranty
Obligation”); (b) with respect to any Surety Instrument issued for the account
of such Person or as to which such Person is otherwise liable for reimbursement
of drawings or payments; or (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered. The
amount of any Contingent Obligation shall (x) in the case of Guaranty
Obligations, be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and (y) in the case of other Contingent Obligations, be equal
to the maximum reasonably anticipated liability in respect thereof.
          “Continuing Member” means a member of the Board of Directors of the
Borrower who either (a) was a member of the Borrower’s Board of Directors on the
Closing Date and has been such continuously thereafter or (b) became a member of
such Board of Directors after the Closing Date and whose election or nomination
for election was approved by a vote of the majority of the Continuing Members
then members of the Borrower’s Board of Directors.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of

5



--------------------------------------------------------------------------------



 



trust or other document to which such Person is a party or by which it or any of
its property is bound.
          “Control” has the meaning specified in the definition of “Affiliate.”
          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.
          “Debt Rating” has the meaning specified in the definition of
Applicable Rate.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum, in all cases to the fullest extent
permitted by applicable Laws.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, unless the amount not funded is the subject of a good faith dispute
and such Lender has otherwise funded all undisputed amounts within one Business
Day of the date when required to be funded by it hereunder, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the amount not paid is the subject of a good faith dispute and
such Lender has otherwise paid all undisputed amounts within one Business Day of
the date when due, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
          “Disposition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the disposition
of all or substantially all of the assets of a Person, or of all or
substantially all of any business or division of a Person, (b) the disposition
of in excess of 50% of the capital stock, partnership interests, membership
interests or other equity interests of any Subsidiary, or otherwise causing any
Person to cease to be a Subsidiary, or (c) a merger or consolidation or any
other combination with another Person (other than a Person that is a Subsidiary)
if the surviving entity is not the Company or a Subsidiary.
          “Dollar” and “$” mean lawful money of the United States.

6



--------------------------------------------------------------------------------



 



          “Eligible Assignee” has the meaning specified in Section 10.07(g).
          “Environmental Claims” means all written claims, however asserted, by
any Governmental Authority or any other Person alleging potential liability or
responsibility for violation of any Environmental Law or for release to the
environment.
          “Environmental Laws” means all Laws, together with all administrative
or judicial orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
          “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”) as appears on Page 3750 published by
Reuters (or another commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by JPMCB and with a term equivalent to such Interest Period would be
offered by JPMCB’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

7



--------------------------------------------------------------------------------



 



          “Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Eurodollar Rate.
          “Event of Default” has the meaning specified in Section 8.01.
          “Exchange Act” means the Securities and Exchange Act of 1934.
          “Existing Credit Agreement” means the Credit Agreement dated as of
April 19, 2006, by and among the Borrower, certain institutions party thereto as
lenders, and Bank of America, N.A., as Administrative Agent.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMCB on
such day on such transactions as determined by the Administrative Agent.
          “Fee Letter” means the letter agreement, dated May 15, 2007, among the
Borrower, JPMCB and JPMorgan.
          “Foreign Lender” has the meaning specified in Section 10.15(a)(i).
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Granting Lender” has the meaning specified in Section 10.07(h).
          “Guaranty Obligation” has the meaning specified in the definition of
Contingent Obligation.

8



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person to pay the deferred purchase price of property or services, except such
obligations arising in the ordinary course of business and maturing less than
one year from the date of creation thereof; (c) all non-contingent reimbursement
or payment obligations of such Person with respect to Surety Instruments;
(d) all non-contingent obligations of such Person evidenced by notes, bonds,
debentures or similar instruments; (e) all obligations of such Person with
respect to Capital Leases and all Synthetic Lease Obligations; (f) all
indebtedness of any other Person of the types referred to in clauses (a) through
(e) above secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; provided that the amount of any such Indebtedness shall be deemed
to be the lesser of the face principal amount thereof and the fair market value
of the property subject to such Lien; (g) all indebtedness of the types
described in clauses (a) through (e) above of any partnership or joint venture
in which such Person is a general partner or joint venturer unless expressly
non-recourse to such Person; and (h) all Guaranty Obligations of such Person in
respect of Indebtedness of the types described above; provided that Indebtedness
shall not include (i) obligations arising out of the endorsement of instruments
for deposit or collection in the ordinary course of business, (ii) obligations
in respect of Securitization Transactions or (iii) obligations under operating
leases (other than Synthetic Lease Obligations). The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
          “Indemnified Liabilities” has the meaning specified in Section 10.05.
          “Indemnitees” has the meaning specified in Section 10.05.
          “Independent Auditor” has the meaning specified in Section 6.01(a).
          “Insolvency Proceeding” means, with respect to any Person, (a) any
case, action or proceeding with respect to such Person or all or any substantial
portion of such Person’s property before any court or Governmental Authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
conservatorship, dissolution, winding-up or relief of debtors, or (b) any
general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; in each case undertaken
under any Debtor Relief Law.
          “Interest Coverage Ratio” means, for any Computation Period, the ratio
of (a) Consolidated EBITDA for such Computation Period to (b) Consolidated
Interest Expense for such Computation Period.
          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

9



--------------------------------------------------------------------------------



 



          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date seven days, fourteen
days, or one, two, three or six months thereafter, as selected by the Borrower
in its Loan Notice; provided that:
          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
          (iii) no Interest Period shall extend beyond the Maturity Date.
          “IRS” means the United States Internal Revenue Service.
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
          “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application and any other document, agreement and instrument
entered into between the L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.
          “JPMCB” means JPMorgan Chase Bank, National Association and its
successors.
          “JPMorgan” means J.P. Morgan Securities Inc. and its successors.
          “Knowledge of the Borrower” means the actual knowledge of any one or
more of (a) the chief executive officer or the president of the Borrower, or any
other officer having substantially the same authority and responsibility,
(b) with respect to financial matters, the chief financial officer or the
treasurer of the Borrower, or any other officer having substantially the same
authority and responsibility, and (c) with respect to litigation and
Requirements of Law, the general counsel of the Borrower.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

10



--------------------------------------------------------------------------------



 



          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing.
          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
          “L/C Issuer” means JPMCB in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
          “L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
          “Lender” has the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the L/C Issuer.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Letter of Credit” means any standby letter of credit issued
hereunder.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in a form attached hereto as
Exhibit G or in such other form as may be used by the L/C Issuer from time to
time.
          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
          “Letter of Credit Sublimit” means an amount equal to the Aggregate
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.
          “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, or any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease).
          “Loan” has the meaning specified in Section 2.01.

11



--------------------------------------------------------------------------------



 



          “Loan Documents” means this Agreement, each Note, each Issuer
Document, and the Fee Letter.
          “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.
          “Material Adverse Effect” means (a) any event or circumstance that has
resulted in or would reasonably be expected to result in a material adverse
change in, or has had or would be reasonably expected to have a material adverse
effect upon, the operations, business, properties or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower to perform its obligations under any
Loan Document; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower of any Loan Document;
provided, however, that Prairie Packaging, Inc. shall not constitute a
Subsidiary for purposes hereof on the Closing Date, including, without
limitation, any representation or warranty in respect of Material Adverse Effect
made on the Closing Date.
          “Material Financial Obligations” means Indebtedness or Contingent
Obligations of the Borrower or any Subsidiary, or obligations of the Borrower or
any Subsidiary in respect of any Securitization Transaction, in an aggregate
amount (for all applicable Indebtedness, Contingent Obligations and obligations
in respect of Securitization Transactions, but without duplication) equal to
$50,000,000 or more (including amounts owing to all creditors under any combined
or syndicated credit arrangement).
          “Material Subsidiary” means, at any time, any Subsidiary having at
such time either (i) total (gross) revenues for any Computation Period in excess
of 10% of total (gross) revenues for the Borrower and its Subsidiaries on a
consolidated basis or (ii) total assets, as of the last day of the preceding
fiscal quarter, having a net book value in excess of 10% of the assets of the
Borrower and its Subsidiaries on a consolidated basis, in each case, based upon
the Borrower’s most recent consolidated annual or quarterly financial statements
delivered to the Lenders and the Administrative Agent under Section 6.01;
provided, however, that notwithstanding the foregoing, the term “Material
Subsidiary” shall mean each of those Subsidiaries that together with the
Borrower and each other Material Subsidiary have assets equal to not less than
90% of total assets (calculated as described above) and account for not less
than 90% of total revenue (calculated as described above); provided further that
if more than one combination of Subsidiaries satisfies such threshold, then
those Subsidiaries that are not “Material Subsidiaries” shall be those
Subsidiaries as may be specified by the Borrower to the Administrative Agent
from time to time in writing as not being “Material Subsidiaries” to the extent
such designation is consistent with the foregoing provisions of this definition.
          “Maturity Date” means the earlier of (x) the Bond Issuance Date and
(y) June 4, 2008.

12



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
          “Non-Consenting Lender” means any Lender that, within the preceding
90 days, failed to agree to an amendment, waiver or consent that (a) was
requested by the Borrower, (b) was approved by Required Lenders, and (c) also
required the approval of such Lender.
          “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit B.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
          “Participant” has the meaning specified in Section 10.07(d).
          “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any of its functions under ERISA.

13



--------------------------------------------------------------------------------



 



          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
          “Permitted Liens” has the meaning specified in Section 7.02.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
          “Prairie Acquisition” means the Acquisition (via merger) of Prairie
Packaging, Inc. by a Wholly-Owned Subsidiary of the Borrower.
          “Prairie Acquisition Funding Period” means the period beginning on the
Closing Date and ending on the earlier to occur of (x) the 10 Business Day
anniversary thereof and (y) the date on which the Availability Period expires.
          “Pro Rata Share” means, with respect to each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitment of such Lender at such
time and the denominator of which is the amount of the Aggregate Commitments at
such time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
          “Register” has the meaning specified in Section 10.07(c).
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.
          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total

14



--------------------------------------------------------------------------------



 



Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
          “Requirement of Law” means, as to any Person, any Law applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of the Borrower, or in
the case of Section 4.01(a), the secretary or assistant secretary of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Securitization Transaction” means any sale, assignment or other
transfer by the Borrower or any Subsidiary of accounts receivable, lease
receivables or other payment obligations owing to the Borrower or any Subsidiary
or any interest in any of the foregoing, together in each case with any
collections and other proceeds thereof, any collection or deposit accounts
related thereto, and any collateral, guaranties or other property or claims in
favor of the Borrower or such Subsidiary supporting or securing payment by the
obligor thereon of, or otherwise related to, any such receivables; provided,
that all payment, repurchase and other obligations with respect thereto are
nonrecourse to the Borrower and its Subsidiaries (other than any special purpose
finance Subsidiary created solely for the purpose thereof and whose activities
are limited to such transactions), other than limited recourse provisions that
are customary for transactions of such type and do not have the effect of
Guaranteeing or limiting the loss or credit risk of lenders or purchasers with
respect to payment or performance by the obligors of the receivables or other
payment obligations so transferred.
          “SPC” has the meaning specified in Section 10.07(h).
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

15



--------------------------------------------------------------------------------



 



          “Surety Instruments” means letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Total Debt” means, at any time, the sum (determined on a consolidated
basis and without duplication) of all Indebtedness of the Borrower and its
Subsidiaries.
          “Total Debt to EBITDA Ratio” means, for any Computation Period, the
ratio of (a) Total Debt at the end of such Computation Period to
(b) Consolidated EBITDA for such Computation Period.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
          “United States” and “U.S.” mean the United States of America.
          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
          “Voting Stock” means, with respect to any Person, any shares of stock
or other equity interests of any class or classes of such Person whose holders
are entitled under ordinary circumstances (irrespective of whether at the time
stock or other equity interests of any other class or classes shall have or
might have voting power by reason of the happening of any contingency) to vote
for the election of a majority of the directors, managers, trustees or other
governing body of such Person.
          “Wholly-Owned Subsidiary” means any Subsidiary in which (other than
directors’ qualifying shares required by law) 100% of the capital stock,
membership interests or other equity interests of each class having ordinary
voting power, and 100% of the capital stock, membership interests or other
equity interests of every other class, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Borrower, or by one or more of the other Wholly-Owned Subsidiaries, or both.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

16



--------------------------------------------------------------------------------



 



     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

17



--------------------------------------------------------------------------------



 



     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.
     1.08 Accounting for Acquisitions and Dispositions. With respect to any
Acquisition or Disposition consummated on or after the Closing Date, the
following shall apply:
     (a) For each Computation Period following the date of any Acquisition,
Consolidated EBITDA shall include the results of operations of the Person or
assets so acquired on a historical pro forma basis, and which amounts may
include such adjustments as are permitted under Regulation S-X of the SEC and
reasonably satisfactory to the Administrative Agent.
     (b) For each Computation Period following the date of any Acquisition,
Consolidated Interest Expense shall include the results of operations of the
Person or assets so acquired, which amounts shall be determined on a historical
pro forma basis; provided, that, Consolidated Interest Expense shall be adjusted
on a historical pro forma basis to (i) eliminate interest expense accrued during
such period on any Indebtedness repaid in connection with such Acquisition and
(ii) include interest expense on any Indebtedness (including Indebtedness
hereunder) incurred, acquired or assumed in connection with such Acquisition
(“Incremental Debt”) calculated (x) as if all such Incremental Debt had been
incurred as of the first day of such Computation Period and (y) at the following
interest rates: (I) for all periods subsequent to the date of the Acquisition
and for Incremental Debt assumed or acquired in the Acquisition and in effect
prior to the date of Acquisition, at the actual rates of interest applicable
thereto, and (II) for all periods prior to the actual incurrence of such
Incremental Debt, equal to the average daily rate of interest actually
applicable to such Incremental Debt hereunder or under other financing documents
applicable thereto.
     (c) For each Computation Period following the date of any Disposition,
Consolidated EBITDA shall exclude the results of operations of the Person or
assets so disposed of as if such Disposition occurred on the first day of such
Computation Period.
     (d) For each Computation Period following the date of any Disposition,
Consolidated Interest Expense shall exclude the results of operations of the
Person or assets so disposed of as

18



--------------------------------------------------------------------------------



 



if such Disposition occurred on the first day of such Computation Period;
provided, that, Consolidated Interest Expense shall be adjusted on a historical
pro forma basis to eliminate interest expense accrued during such period on any
Indebtedness repaid in connection with such Disposition.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Prairie Acquisition Funding
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment. All Loans made hereunder
shall be term loans. Other than with respect to mandatory prepayments required
hereby or payments due at the end of the Availability Period, there shall be no
scheduled principal payments for the Loans. As described in Section 2.03, all
Unreimbursed Amounts and other similar amounts owing in respect of Letters of
Credit shall be automatically converted into outstanding Loans and the Lenders
shall automatically extend and hold their Pro Rata Shares of such Loans. No
Loans or Letters of Credit shall be extended or issued after the Prairie
Acquisition Funding Period expires, and the Commitments, for purposes of
extending Loans or issuing Letters of Credit, shall expire at the end of the
Prairie Acquisition Funding Period. No amount may be reborrowed hereunder once
repaid.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:30 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to

19



--------------------------------------------------------------------------------



 



specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:30 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and, second, shall be made available to the Borrower as provided
above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
JPMCB’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than 3 Interest Periods in effect with respect to Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.

20



--------------------------------------------------------------------------------



 



     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the Prairie
Acquisition Funding Period, to issue Letters of Credit for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, in each case
in partial or total satisfaction of the consideration for the Prairie
Acquisition and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the Prairie
Acquisition Funding Period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Unreimbursed Amounts and other similar amounts owing in respect of outstanding
Letters of Credit shall be automatically converted into term loans, which Loans
shall be governed by the provisions of this Agreement. The Lenders shall hold
their Pro Rata Shares of such Loans and the proceeds thereof shall repay the
obligations owing to the L/C Issuer immediately prior to such conversion.
     (ii) The L/C Issuer shall not issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Prairie Acquisition
Funding Period expires.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

21



--------------------------------------------------------------------------------



 



     (B) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $100,000;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent

22



--------------------------------------------------------------------------------



 



such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower may elect to reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
and without regard to the conditions set forth in Section 4.02, but subject to
the amount of the unutilized portion of the Aggregate Commitments. All Loans
subject to such Borrowing shall be term loans and, to the extent repaid, may not
be reborrowed. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

23



--------------------------------------------------------------------------------



 



     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) [Intentionally Omitted].
     (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the

24



--------------------------------------------------------------------------------



 



case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with

25



--------------------------------------------------------------------------------



 



the Borrower’s instructions or other irregularity, the Borrower will immediately
notify the L/C Issuer. The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Sections 2.05 and 8.02(c) set forth certain
requirements to deliver Cash Collateral in respect of Letters of Credit
hereunder. For purposes of Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, interest bearing deposit accounts at JPMCB.

26



--------------------------------------------------------------------------------



 



     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Letter of Credit Fees shall be due and
payable on the last day of the Prairie Acquisition Funding Period, and
thereafter on demand. If there is any change in the Applicable Rate, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued or deemed issued by it
in an amount mutually agreed to by the Borrower and such L/C Issuer, payable on
the actual daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit). Such fronting fee shall be due and payable as and when agreed by the
Borrower and the applicable L/C Issuer, and thereafter on demand. In addition,
the Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
     (m) Reporting of Letter of Credit Information. On each date that an L/C
Credit Extension occurs with respect to any Letter of Credit, the L/C Issuer
shall deliver to the Administrative Agent a report in the form of Exhibit F
hereto, appropriately completed with the information for every Letter of Credit
issued by the L/C Issuer that is outstanding hereunder.
     2.04 Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of

27



--------------------------------------------------------------------------------



 



Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or, in the case of Base Rate Loans resulting from a Borrowing
under Section 2.03(c), such lesser amount as will reduce the aggregate amount of
outstanding Base Rate Loans to a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof) or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective Pro
Rata Shares.
     2.05 [Intentionally Omitted].
     2.06 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:30 a.m.
on the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. Notwithstanding the foregoing, at the
end of the Prairie Acquisition Funding Period and the conversion of all
Unreimbursed Amounts into term loans as contemplated by Sections 2.01 and
2.03(a), any remaining unfunded Commitments shall be terminated and no further
Loans shall be extended.
     2.07 Repayment of Loans. The Borrower shall repay to each Lender on the
Maturity Date applicable to such Lender the aggregate principal amount of Loans
of such Lender outstanding on such date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

28



--------------------------------------------------------------------------------



 



     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03, the Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever. The Borrower shall
pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMCB’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary

29



--------------------------------------------------------------------------------



 



course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
     2.12 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
     (b) If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

30



--------------------------------------------------------------------------------



 



     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations

31



--------------------------------------------------------------------------------



 



held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If the Borrower shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the

32



--------------------------------------------------------------------------------



 



Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.
     (e) If any Lender determines, in its sole discretion, that it has
irrevocably received, or has been granted a credit against, or relief or
remission from, or repayment or refund of, any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such credit, relief, remission, repayment or refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the Taxes or Other Taxes
giving rise to such credit, relief, remission, repayment or refund), net of all
out-of-pocket expenses of such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
credit, relief, remission, repayment or refund), provided that the Borrower,
upon the request of such Lender, agrees to repay to such Lender the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such Lender is required to
repay such credit, relief, remission, repayment or refund to such Governmental
Authority. Nothing contained herein shall (i) interfere with the right of any
Lender to arrange its tax affairs in whatever manner it determines is beneficial
to such Lender, in its sole discretion, (ii) require any Lender to make
available its tax returns (or any other information relating to its tax affairs
or any computations in respect thereof) to the Borrower or

33



--------------------------------------------------------------------------------



 



any other Person, or (iii) require any Lender to take or refrain from taking any
action that would prejudice its ability to benefit from any other credit,
relief, remission, repayment or refund to which it may be entitled.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If (a) the Administrative Agent
determines for any reason that adequate and reasonable means do not exist for
determining the Eurodollar Rate, or (b) the Required Lenders determine that the
Eurodollar Rate does not adequately and fairly reflect the cost to the Lenders
of funding Loans hereunder as Eurodollar Rate Loans, the Administrative Agent,
in the case of clause (a), or the Required Lenders, in the case of clause (b),
will promptly so notify the Borrower, and, in the case of clause (b), the
Administrative Agent. From the date of any such notice is given until such
notice is revoked by the Administrative Agent, in the case of clause (a), or the
Required Lenders giving such notice, in the case of clause (b), the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (in the case of clause (b) upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii)

34



--------------------------------------------------------------------------------



 



changes in the basis of taxation of overall net income or overall gross income
by the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or has its
Lending Office, and (iii) reserve requirements contemplated by Section 3.04(c)),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

35



--------------------------------------------------------------------------------



 



For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
     3.07 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) Effect of Failure to or Delay in Demanding Compensation. Failure or
delay on the part of any Lender to demand compensation pursuant to Section 3.01
or Section 3.04 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the provisions thereof for any increased costs
incurred or reductions that occur as a result of the introduction of a Law or
change therein or in the interpretation thereof suffered more than nine months
prior to the date that such Lender notifies the Borrower of the introduction of
such Law or change therein or in the interpretation thereof giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the introduction of the Law or change
therein or in the interpretation thereof giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     (c) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.16.
     3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

36



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer authorized to act on behalf of the Borrower in
connection with this Agreement and the other Loan Documents;
     (iv) a good standing certificate from the Secretary of State of the State
of Delaware;
     (v) favorable opinions of (x) Mayer, Brown, Rowe & Maw LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender, substantially
in the form of Exhibit E-1 and (y) Joseph E. Doyle, Vice President, General
Counsel and Secretary of the Borrower, addressed to the Administrative Agent and
each Lender, substantially in the form of Exhibit E-2;
     (vi) a certificate of a Responsible Officer either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by the Borrower and the validity against the Borrower
of the Loan Documents, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
     (vii) a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (C) the current
Debt Ratings;
     (viii) evidence that the Prairie Acquisition has been, or concurrently with
the initial Credit Extension will be, consummated in compliance with applicable
law and

37



--------------------------------------------------------------------------------



 



regulatory approvals, and that no material adverse effect under and as defined
in the agreements, documents and instruments evidencing the Prairie Acquisition
shall have occurred and given rise to a right for the Borrower to terminate the
Prairie Acquisition; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer or the Required Lenders reasonably
may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     (d) The Closing Date shall have occurred on or before June 5, 2007.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower contained in
Article V (other than, after the Closing Date, the representations and
warranties set forth in Section 5.05 and Section 5.11(c)) shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.11 shall be deemed to include the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
          Each Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES

38



--------------------------------------------------------------------------------



 



     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower
and each of its Subsidiaries (a) is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified to do business in each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, and (d) is in compliance with all Requirements of Law; except in
each case referred to in clause (a) (in the case of any Subsidiary that is not a
Material Subsidiary), (b)(i), (c) or (d), to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate action, and do not and will not
(a) contravene the terms of any of the Borrower’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any material Contractual Obligation to which the Borrower
or any of its Subsidiaries is a party or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or any of its Subsidiaries or any of its property is subject; or (c) violate any
Requirement of Law applicable to the Borrower or any Subsidiary.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (other than any of the foregoing
which has been obtained or made and is in full force and effect) is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement and each other Loan Document constitute
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.
     5.05 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the Knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, against the
Borrower or any Subsidiary or any of their respective properties that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby, or (b) either
individually or in the aggregate would in the reasonable judgment of the
Borrower be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or other order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing

39



--------------------------------------------------------------------------------



 



that the transactions provided for herein or therein not be consummated as
herein or therein provided.
     5.06 No Default. No Default exists or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document. As
of the Closing Date, neither the Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation in any respect which, individually
or together with all such defaults, would reasonably be expected to have a
Material Adverse Effect.
     5.07 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that has resulted or would reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or would reasonably be expected to result in a Material Adverse
Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no contribution failure has occurred with respect to a Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (iii) no
Pension Plan has any Unfunded Pension Liability that would, either individually
or in the aggregate with the Unfunded Pension Liability of all other Pensions
Plans, reasonably be expected to have a Material Adverse Effect; (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any material liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (v) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 or Section 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that is subject to Section 4069 or Section 4212(c) of
ERISA.
     5.08 Use of Proceeds; Margin Regulations. The proceeds of the Credit
Extensions will be used solely for the purposes set forth in and permitted by
Section 6.12 and Section 7.07. Neither the Borrower nor any Subsidiary is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

40



--------------------------------------------------------------------------------



 



     5.09 Ownership of Property; Liens. Each of the Borrower and each Subsidiary
(other than foreign Subsidiaries) has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary to
conduct their respective businesses in the ordinary course, except for
(i) Permitted Liens, and (ii) such defects in title as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The property of the Borrower and its Subsidiaries is subject to no Liens, other
than Permitted Liens.
     5.10 Taxes. The Borrower and its Subsidiaries have filed all Federal income
and other material tax returns and reports which are required to be filed, and
have paid all Federal income and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
     5.11 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 6.01(b) and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
     5.12 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and existing Environmental Claims on their respective businesses,
operations and properties, and as a result thereof the Borrower has reasonably
concluded that, except as specifically disclosed in Schedule 5.12, such
Environmental Laws and Environmental Claims are unlikely to have, individually
or in the aggregate, a Material Adverse Effect.
     5.13 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary is an “Investment Company” within the meaning of the
Investment Company

41



--------------------------------------------------------------------------------



 



Act of 1940. The Borrower is not subject to regulation under the Federal Power
Act, any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness.
     5.14 No Burdensome Restrictions. Neither the Borrower nor any Subsidiary is
bound by, or subject to any restriction in, any Organization Document or
Requirement of Law, which would reasonably be expected to have a Material
Adverse Effect.
     5.15 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
     5.16 Disclosure. The representations and warranties made by the Borrower
and its Subsidiaries in the Loan Documents as of the date such representations
and warranties are made or deemed made, and the statements contained in any
exhibit, report, statement or certificate furnished in writing by or on behalf
of the Borrower or any Subsidiary in connection with the Loan Documents, taken
as a whole, do not contain any untrue statement of a material fact or omit any
material fact required to be stated therein or necessary to make the statements
made therein, taken as a whole and in light of the circumstances under which
they are made, not misleading in any material respect as of the time when made
or delivered (it being understood that all written financial projections with
respect to the Borrower and its Subsidiaries that have been or may hereafter be
delivered to the Administrative Agent and the Lenders have been or will be
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date of the applicable projections).
ARTICLE VI.
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:
     6.01 Financial Statements. The Borrower shall deliver to each Lender and
the Administrative Agent, in form and detail satisfactory to the Lenders and the
Administrative Agent (it being understood that for purposes hereof, the form and
detail required by the SEC for annual and quarterly reports filed pursuant to
the Exchange Act shall be deemed satisfactory):
     (a) as soon as available, but not later than 95 days after the end of each
fiscal year or, if earlier, not later than 5 days after such date as required to
be filed with the SEC (including only one 15 day automatic extension granted
pursuant to Rule 12b-25 with respect to any such filing), a copy of the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, and accompanied by
the opinion of Ernst & Young LLP

42



--------------------------------------------------------------------------------



 



or another nationally-recognized independent public accounting firm
(“Independent Auditor”), which opinion (i) shall state that such consolidated
financial statements present fairly the Borrower’s consolidated financial
position for the periods indicated in conformity with GAAP, (ii) shall not be
subject to any “going concern” or like qualification or exception, and
(iii) shall not be qualified or limited because of a restricted or limited
examination by the Independent Auditor of any material portion of the Borrower’s
or any Subsidiary’s records; and
     (b) as soon as available, but not later than 50 days after the end of each
of the first three fiscal quarters of each fiscal year (commencing with the
fiscal quarter ending June 30, 2007) or, if earlier, not later than 5 days after
such date as required to be filed with the SEC (including only one 5 day
automatic extension granted pursuant to Rule 12b-25 with respect to any such
filing), a copy of the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such quarter and the related consolidated
statements of income, shareholders’ equity and cash flows for the period
commencing on the first day and ending on the last day of such quarter, and
certified by a Responsible Officer as fairly presenting, in accordance with GAAP
(subject to ordinary, good faith year-end audit adjustments), the financial
position and the results of operations of the Borrower and its Subsidiaries as
of such date and for such period, together with, for such fiscal quarter and the
portion of the Borrower’s fiscal year then ended, the corresponding figures for
the same fiscal quarter and portion of the previous fiscal year in comparative
form.
     6.02 Certificates; Other Information. The Borrower shall furnish to each
Lender and the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending June 30, 2007), a duly completed
Compliance Certificate executed by a Responsible Officer;
     (b) promptly after their becoming available, copies of all financial
statements and reports that the Borrower sends to its shareholders, and copies
of all financial statements and regular, periodic or special reports (including
Forms 10K, 10Q and 8K) that the Borrower or any Subsidiary may make to, or file
with, the SEC; and
     (c) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
          Documents required to be delivered pursuant to Section 6.01 or
Section 6.02(a) or (b) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon request

43



--------------------------------------------------------------------------------



 



(and the Administrative Agent shall forward paper copies thereof to any Lender
upon request) by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent (which
shall notify each Lender) of the posting of any such documents and provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide a paper copy of each
Compliance Certificate required by Section 6.02(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     6.03 Notices. The Borrower shall promptly notify the Administrative Agent
(which shall promptly notify each Lender):
     (a) of the occurrence of any Default known to the Borrower;
     (b) of any of the following matters: (i) breach or non-performance of, or
any default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material ruling, order or judgment in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws, in each case if any matter described in clause
(i), (ii) or (iii) has resulted or would reasonably be expected to result in a
Material Adverse Effect;
     (c) of the occurrence of any of the following events known to the Borrower
which affect the Borrower or any ERISA Affiliate, and deliver to the
Administrative Agent and each Lender a copy of any notice with respect to such
event that is filed with a Governmental Authority and any notice delivered by a
Governmental Authority to the Borrower or any ERISA Affiliate with respect to
such event:
     (i) an ERISA Event;
     (ii) a contribution failure with respect to a Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA;
     (iii) the adoption of, or the commencement of contributions to, any Pension
Plan by the Borrower or any ERISA Affiliate that, in either case, requires
material contributions; or
     (iv) the adoption of any amendment to a Pension Plan if such amendment
results in a material increase in contributions or Unfunded Pension Liability;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower and its consolidated Subsidiaries; and

44



--------------------------------------------------------------------------------



 



     (e) at least two (2) Business Days before the occurrence thereof, a notice
as to the date on which the Bond Issuance Date shall occur.
          Each notice under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth details of the occurrence
referred to therein, and stating what action the Borrower or any affected
Subsidiary has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Preservation of Corporate Existence, Etc. The Borrower shall, and
shall cause each Subsidiary to (provided that nothing in this Section 6.04 shall
prevent the voluntary liquidation, dissolution or winding up, not under any
bankruptcy or insolvency law, of any Subsidiary so long as no Default exists or
will result therefrom):
     (a) preserve and maintain in full force and effect its existence and good
standing under the laws of its jurisdiction of organization;
     (b) preserve and maintain in full force and effect all of its governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
in the normal conduct of its business (except (i) in connection with
transactions and sales of assets permitted by Section 7.04 and (ii) to the
extent the failure to preserve and maintain any of the foregoing would not,
either singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect); and
     (c) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.
     6.05 Maintenance of Property. The Borrower shall, and shall cause each
Subsidiary to, maintain and preserve all its property which is used or useful in
its business in good working order and condition, ordinary wear and tear
excepted, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
     6.06 Maintenance of Insurance. The Borrower shall, and shall cause each
Subsidiary to, maintain, with financially sound and reputable independent
insurers (or pursuant to a self-insurance program), insurance with respect to
its properties and business in such amounts, with such deductibles, and covering
such risks as are customarily carried under similar circumstances by such other
Persons.
     6.07 Payment of Taxes. The Borrower shall, and shall cause each Subsidiary
to, pay and discharge, as the same become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless, in each case, the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary.
     6.08 Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act) the non-compliance with which would reasonably be expected to
have a Material Adverse Effect.

45



--------------------------------------------------------------------------------



 



     6.09 Compliance with ERISA. The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code.
     6.10 Books and Records and Inspection Rights. The Borrower shall, and shall
cause each Subsidiary to, maintain proper books of record and account, in which
full, true and correct entries (sufficient to permit the preparation of
consolidated financial statements in conformity with GAAP) shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary. The Borrower shall permit, and shall cause each
Subsidiary to permit, the Administrative Agent, any Lender or their respective
representatives, subject to such limitations as the Borrower may reasonably
impose to ensure compliance with any applicable legal or contractual
restrictions, to visit and inspect the properties of the Borrower or any
Subsidiary, to examine their respective corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss the
affairs, finances and accounts of the Borrower or any Subsidiary with their
respective officers at such reasonable times during normal business hours as may
be reasonably desired, upon reasonable advance notice to the Borrower; provided
that (i) so long as no Event of Default exists, inspections pursuant to this
Section 6.10 shall be limited to no more than once per calendar year (which
inspection shall be coordinated through the Administrative Agent and notice and
the ability to participate in which shall be given to the Lenders), and
(ii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
     6.11 Environmental Laws. The Borrower shall, and shall cause each
Subsidiary to, conduct its operations and keep and maintain its property in
compliance with all Environmental Laws, except to the extent any failure to be
compliance would not, individually or in the aggregate with all other such
failures, reasonably be expected to result in a Material Adverse Effect.
     6.12 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions and shall cause the issuance of Letters of Credit solely to
consummate the Prairie Acquisition.
     6.13 Change in Business. The Borrower and its Subsidiaries taken as a whole
shall not engage in any business other than businesses in which they are engaged
on the Closing Date and lines of business reasonably related thereto.
ARTICLE VII.
NEGATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:
     7.01 Financial Condition Covenants.

46



--------------------------------------------------------------------------------



 



     (a) Minimum Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio for any Computation Period, beginning with the first
Computation Period ending after the Closing Date, to be less than 3.50 to 1.00.
     (b) Maximum Total Debt to EBITDA Ratio. The Borrower shall not permit the
Total Debt to EBITDA Ratio for any Computation Period, beginning with the first
Computation Period ending after the Closing Date, to be greater than 3.50 to
1.00.
     7.02 Liens. The Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly, make, create, incur, assume or suffer to exist any Lien
upon or with respect to any part of its property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):
     (a) any Lien existing on the Closing Date and set forth in Schedule 7.02,
and any extension, renewal or replacement of any such Lien so long as the
principal amount of the obligations secured thereby is not increased (other than
an increase resulting solely from a change in applicable rates of exchange
between U.S. Dollars, on the one hand, and any other currency in which such
principal amount is denominated, on the other hand) and the scope of the
property subject to such Lien is not extended;
     (b) Liens imposed by law for taxes, assessments or charges of any
Governmental Authority for claims not yet due, or to the extent that non-payment
thereof is permitted by Section 6.07, provided that no notice of Lien has been
filed or recorded under the Code;
     (c) statutory Liens of landlords, Liens of carriers, warehousemen,
mechanics and materialmen and other Liens imposed by law or created in the
ordinary course of business which are not delinquent or remain payable without
penalty or which are being contested in good faith by appropriate proceedings;
     (d) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;
     (e) Liens on the property of the Borrower or any Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases (other than Capital Leases and leases giving rise to
Synthetic Lease Obligations), statutory obligations, (ii) surety bonds
(excluding appeal bonds and other bonds posted in connection with court
proceedings or judgments) and (iii) other non-delinquent obligations of a like
nature in each case incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;
     (f) Liens consisting of judgment or judicial attachment liens and liens
securing contingent obligations on appeal bonds and other bonds posted in
connection with court proceedings or judgments, provided that (i) in the case of
judgment and judicial attachment liens, the enforcement of such Liens is
effectively stayed and (ii) all such liens in the aggregate at any time
outstanding for the Borrower and its Subsidiaries do not exceed $20,000,000;

47



--------------------------------------------------------------------------------



 



     (g) easements, rights-of-way, covenants, conditions, restrictions and other
similar encumbrances incurred in the ordinary course of business which,
individually or in the aggregate, do not materially interfere with the ordinary
conduct of the respective businesses of the Borrower and its Subsidiaries;
     (h) Liens securing obligations in respect of Capital Leases or operating
leases (including leases giving rise to Synthetic Lease Obligations) on assets
subject to such leases, provided that, in the case of Capital Leases and leases
giving rise to Synthetic Lease Obligations, such leases are otherwise permitted
hereunder;
     (i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution;
     (j) any Lien on property existing at the time of acquisition of such
property by the Borrower or a Subsidiary, or Liens to secure the payment of all
or part of the purchase price of property upon the acquisition of property by
the Borrower or a Subsidiary or to secure any Indebtedness incurred or
guaranteed prior to, at the time of, or within one hundred eighty (180) days
after, the later of the date of acquisition of such property and the date such
property is placed in service, for the purpose of financing all or any part of
the purchase price thereof, or Liens to secure any Indebtedness incurred or
guaranteed for the purpose of financing the cost to the Borrower or a Subsidiary
or improvements to such acquired property; provided, in each case, that (i) no
such Lien shall any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
     (k) other Liens, in addition to those permitted by clauses (a) through (j),
securing obligations or arising in connection with Securitization Transactions;
provided that (i) the sum (without duplication) of all such obligations
(excluding obligations arising in connection with Securitization Transactions)
shall not at any time exceed in the aggregate $150,000,000, and (ii) the
aggregate investment or claim held at any time by all purchasers, assignees or
other transferees of (or of interests in) receivables and other rights to
payment in all Securitization Transactions, shall not at any time exceed in the
aggregate $300,000,000; and
     (l) rights of first refusal, rights of Governmental Authorities to approve
transfers and other similar restrictions on transfer of any ownership interest
of the Borrower or any of its Subsidiaries in any joint venture or similar
investment in an entity (other than a Subsidiary) operating primarily outside of
the United States.
     7.03 Restrictions on Subsidiaries. The Borrower (a) will not enter into any
agreement or understanding pursuant to which any claim it may have against any
Subsidiary would be subordinate in any manner to the payment of any other
obligation of such Subsidiary and (b) will not, and will not permit any
Subsidiary to, enter into any agreement or understanding

48



--------------------------------------------------------------------------------



 



which by its terms limits or restricts the ability of such Subsidiary to make
funds available to the Borrower (whether by way of a dividend or other
distribution, by repayment of any inter-company advance or otherwise) if, in any
such case referred to in (a) or (b) above, there is, at the time any such
agreement or understanding is entered into, a reasonable likelihood that all
such agreements and understandings referred to in (a) or (b) above, considered
together, would materially and adversely affect the ability of the Borrower to
meet its obligations as they become due.
     7.04 Consolidation, Mergers and Sales of Assets. The Borrower will not
merge or consolidate with any other Person or sell, lease, transfer or otherwise
dispose of its property and assets as, or substantially as, an entirety to any
Person, unless (a) either the Borrower shall be the continuing or surviving
corporation, or the successor or acquiring corporation shall be a solvent
corporation organized under the laws of any State of the United States of
America and shall expressly assume in writing all of the obligations of the
Borrower under this Agreement and the Notes, including all covenants herein and
therein contained, and such successor or acquiring corporation shall succeed to
and be substituted for the Borrower with the same effect as if it had been named
herein as a party hereto, provided that no such sale shall release the Borrower
from any of its obligations and liabilities under this Agreement or the Notes
unless such sale is followed by the complete liquidation of the Borrower and
substantially all the assets of the Borrower immediately following such sale are
distributed in such liquidation, and (b) the Borrower as the continuing or
surviving corporation or the successor or acquiring corporation, as the case may
be, shall not, immediately after such merger or consolidation, or such sale or
other disposition, be in default under any such obligations.
     7.05 Limitation on Subsidiary Indebtedness. The Borrower shall not permit
its Subsidiaries to create, incur, assume or suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any Indebtedness
(excluding obligations in respect of Securitization Transactions) at any time
outstanding in an aggregate amount in excess of the greater of (a) $200,000,000
and (b) 25% of Consolidated Net Worth.
     7.06 Transactions with Affiliates. The Borrower shall not, and shall not
permit any Subsidiary to, enter into any transaction with any Affiliate of the
Borrower (other than the Borrower or a Subsidiary), except upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
of the Borrower or such Subsidiary.
     7.07 Use of Proceeds. The Borrower shall not, and shall not permit any
Subsidiary to, use any portion of the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock in violation of the provisions of
Regulation U of the FRB.
     7.08 ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or material violation of
the fiduciary responsibility rules with respect to any Plan which has resulted
or would reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of $20,000,000; or (b) engage in a transaction that
is subject to Section 4069 or 4212(c) of ERISA.

49



--------------------------------------------------------------------------------



 



     7.09 Securitization Transactions. The Borrower shall not, and shall not
permit its Subsidiaries to, enter into any Securitization Transaction to the
extent that the aggregate investment or claims held at any time by all
purchasers, assignees, transferees of (or of interests in) receivables and other
rights to payment in all Securitization Transactions would at any time exceed
$300,000,000.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any principal of any Loan, (ii) within 2 Business Days after
receipt of any notice of a drawing under a Letter of Credit, the Unreimbursed
Amount with respect to such Letter of Credit or (iii) within 5 Business Days
after the same becomes due, any interest, fee or other amount payable hereunder
or under any other Loan Document.
     (b) Representation or Warranty. Any representation or warranty by the
Borrower or any Subsidiary made or deemed made herein or in any other Loan
Document, or which is contained in any certificate, document or financial or
other written statement by the Borrower, any Subsidiary or any Responsible
Officer furnished at any time under this Agreement or under any other Loan
Document, is incorrect or misleading in any material respect on or as of the
date made or deemed made.
     (c) Specific Defaults. The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.04 (with respect to the Borrower
only), in Section 6.12 or in Article VII.
     (d) Other Defaults. The Borrower fails to perform or observe any other term
or covenant contained in this Agreement or any other Loan Document (any such
failure being referred to in this Section 8.01(d) as a “default”) and such
default shall continue unremedied for a period of 30 days after (i) the date
upon which written notice of such default is given to the Borrower by the
Administrative Agent or (ii) if the Borrower fails to promptly notify the
Administrative Agent and the Lenders of the occurrence of any default in
accordance with Section 6.03, the date on which a Responsible Officer has actual
knowledge of such default.
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment of any Material Financial Obligation (other than Indebtedness hereunder)
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise, but after giving effect to any applicable grace or cure
period); or (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under one or more agreements or
instruments relating to such Material Financial Obligations, if the effect of
such failure, event or condition is to cause (or require), or to permit the
holder or holders of such Material Financial Obligations (or the beneficiary or
beneficiaries of such Material Financial Obligations (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries)) to cause (or
require), such Material Financial Obligations to become due and

50



--------------------------------------------------------------------------------



 



payable (or to be purchased, repurchased, defeased, redeemed or cash
collateralized) prior to the stated maturity thereof.
     (f) Insolvency; Voluntary Proceedings. The Borrower or any Material
Subsidiary (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) applies for or consents to any Insolvency
Proceeding; or (iv) takes any action to effectuate or authorize any of the
foregoing; provided that the foregoing shall not apply to the voluntary
liquidation, dissolution or winding up of a Subsidiary permitted by
Section 6.04.
     (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process is issued or
levied against a substantial part of the Borrower’s or any such Subsidiary’s
properties, and such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded, within 60 days after commencement, filing or
levy; (ii) the Borrower or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding with respect to the Borrower or such Subsidiary; or (iii) the
Borrower or any Material Subsidiary acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
property or business.
     (h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $20,000,000;
(ii) a contribution failure shall occur with respect to a Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; or (iii) the
Borrower or any ERISA Affiliate shall fail to pay when due, after the expiration
of any applicable grace period (or any period during which (x) the Borrower is
permitted to contest its obligation to make such payment without incurring any
liability (other than interest) or penalty and (y) the Borrower is contesting
such obligation in good faith and by appropriate proceedings), any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA or
any contribution obligation under Section 4243 of ERISA, in each case under a
Multiemployer Plan in an aggregate amount in excess of $30,000,000.
     (i) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Borrower or any Subsidiary involving in the aggregate a liability (to the extent
not covered by insurance as to which the insurer does not dispute coverage) as
to any single or related series of transactions, incidents or conditions of
$50,000,000 or more, and (A) enforcement proceedings are commenced by any
creditor upon such judgment, order, decree or award, or (B) the same shall
remain unvacated and unstayed pending appeal for a period of 30 days after the
entry thereof.
     (j) Change of Control. There occurs any Change of Control with respect to
the Borrower.

51



--------------------------------------------------------------------------------



 



     (k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans (other than automatic
Loans to reimburse the L/C Issuer for draws under Letters of Credit) and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans, L/C Borrowings
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders and the

52



--------------------------------------------------------------------------------



 



L/C Issuer (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
          Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;
          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of

53



--------------------------------------------------------------------------------



 



the benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article IX (including the indemnity provision set forth
in Section 9.07) included the L/C Issuer and the definition of “Agent-Related
Person” included the L/C Issuer, its Affiliates and their respective officers,
directors, employees, agents and attorneys-in-fact with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
     9.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent of its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by the Borrower or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any Affiliate
thereof.
     9.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or

54



--------------------------------------------------------------------------------



 



consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
     9.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory Laws relating to the transactions contemplated hereby, and
made its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other

55



--------------------------------------------------------------------------------



 



condition or creditworthiness of the Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.
     9.07 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata, and hold harmless each Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided, however, that (a) no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, further, that no action taken in accordance with the directions of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section, and (b) no Lender shall be
liable for the payment of any portion of an Indemnified Liability pursuant to
this Section unless such Indemnified Liability was incurred by the
Administrative Agent in its capacity as such, the L/C Issuer in its capacity as
such, an Agent-Related Person acting for the Administrative Agent in such
capacity, or an Agent-Related Person acting for the L/C Issuer in such capacity.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
     9.08 Individual Capacities.
     JPMCB and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though JPMCB were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, JPMCB or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to its Loans, JPMCB shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include JPMCB in its individual capacity.
     9.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor

56



--------------------------------------------------------------------------------



 



administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
     9.10 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

57



--------------------------------------------------------------------------------



 



and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     9.11 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such and,
in the case of the Arrangers, those applicable to the Arrangers set forth in
Section 10.05. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) or extend the Prairie
Acquisition Funding Period without the written consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

58



--------------------------------------------------------------------------------



 



     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (g) change the definition of “Pro Rata Share” or any provision that would
alter the pro rata treatment of Commitment reductions or, except as contemplated
by Section 2.14 and Section 2.15, the pro rata funding of Loans or pro rata
purchase of participations in L/C Obligations, in each case without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be

59



--------------------------------------------------------------------------------



 



designated by such party in a notice to the Borrower, the Administrative Agent
and the L/C Issuer.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on the Borrower,
the Administrative Agent and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (d) Reliance by Administrative Agent, the L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person, the L/C Issuer and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, in each
case except to the extent such losses, costs, expenses and liabilities are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further

60



--------------------------------------------------------------------------------



 



exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent, the L/C Issuer and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent, the L/C Issuer or any Lender. All amounts
due under this Section 10.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.
     10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Arranger, the L/C Issuer, each Lender
and their respective Affiliates, directors, officers, employees, counsel, agents
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee (including any of the
foregoing asserted by the Borrower) in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any
Environmental Claim related in any way to the Borrower or any Subsidiary,
including any Environmental Claim arising from any property currently or
formerly owned or operated by the Borrower or any Subsidiary, or actual or
alleged violation of Environmental Law or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such

61



--------------------------------------------------------------------------------



 



indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, or
(y) result from disputes solely among the Lenders and/or the Administrative
Agent. No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee have any liability for any indirect,
consequential, special or punitive damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     10.06 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent or the L/C Issuer, as the
case may be, upon demand its applicable share of any amount so recovered from or
repaid by such Person, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

62



--------------------------------------------------------------------------------



 



     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in subsection (g) of this Section) with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned; (iii) any assignment of a Commitment must
be approved by the Administrative Agent and the L/C Issuer unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 from the assigning Lender or the Eligible Assignee. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or other
substantive

63



--------------------------------------------------------------------------------



 



change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed);

64



--------------------------------------------------------------------------------



 



provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.13(c)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time JPMCB assigns all of its Commitment and Loans pursuant to subsection
(b) above, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit issued by it that are
outstanding as of the effective date of such assignment and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

65



--------------------------------------------------------------------------------



 



     10.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates and to
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority purporting to have jurisdiction over it, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under or any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower (any such notice being waived by the Borrower to
the fullest extent permitted by law), to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness; provided, that
unless the Required Lenders have requested or consented to any action pursuant
to Section 8.02, the consent of the Administrative Agent shall be required for
the exercise by a Lender of its set off rights pursuant to this Section 10.09 to
the extent such rights are to be exercised with respect to contingent or
unmatured amounts, which consent may be withheld by the Administrative Agent in
its sole discretion unless the Required Lenders have directed the Administrative
Agent in writing otherwise. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

66



--------------------------------------------------------------------------------



 



     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

67



--------------------------------------------------------------------------------



 



     10.15 Tax Forms.
     (a) (i) Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.
     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if

68



--------------------------------------------------------------------------------



 



such Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a); provided that if such Lender shall have satisfied the
requirement of this Section 10.15(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) shall relieve the Borrower of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.
     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).
     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.
     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
     10.16 Replacement of Lenders. If any Lender has made a claim for
compensation under Section 3.01 or 3.04, or is a Non-Extending Lender or
Non-Consenting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Eligible Assignees procured by the Borrower that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b);

69



--------------------------------------------------------------------------------



 



     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); and
     (c) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior to the date that the Borrower gives notice requiring such Lender to make
such assignment and delegation, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     10.17 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
     10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND

70



--------------------------------------------------------------------------------



 



CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
     10.19 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
     10.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, the Borrower
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and each of the Arrangers is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor either
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or either Arranger has advised
or is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor either Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, each Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or either Arranger with respect to any breach
or alleged breach of agency or fiduciary duty.

71



--------------------------------------------------------------------------------



 



[Remainder of page is intentionally blank; signature pages follow]

72



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

     
 
  PACTIV CORPORATION
 
   
 
  By: /S/ Gregory A. Hanson  
 
  Name: Gregory A. Hanson  
 
  Title: V.P. & Treasurer

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Lender, the L/C Issuer and the Administrative Agent
 
   
 
  By: /S/ Michael B. Kelly  
 
  Name: Michael B. Kelly  
 
  Title: Vice President

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  BANK OF AMERICA, N.A., as a Lender
 
   
 
  By: /S/ Colleen M. Briscoe  
 
  Name: Colleen M. Briscoe  
 
  Title: Senior Vice President

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  BARCLAYS BANK PLC, as a Lender
 
   
 
  By: /S/ Nicholas Bell  
 
  Name: Nicholas Bell  
 
  Title: Director

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  LEHMAN BROTHERS COMMERCIAL
BANK, as a Lender
 
   
 
  By: /S/ George Janes  
 
  Name: George Janes  
 
  Title: Chief Credit Officer

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  MORGAN STANLEY SENIOR FUNDING,
INC., as a Lender
 
   
 
  By: /S/ Daniel Twenge  
 
  Name: Daniel Twenge  
 
  Title: Vice President

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SUNTRUST BANK, as a Lender
 
   
 
  By: /S/ Michael Lapresi  
 
  Name: Michael Lapresi  
 
  Title: Managing Director

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  WACHOVIA BANK, N.A., as a Lender
 
   
 
  By: /S/ Robert G. McGill Jr.  
 
  Name: Robert G. McGill Jr.  
 
  Title: Director

Signature Page to
Pactiv Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND PRO RATA SHARES

                  Lender   Commitment   Pro Rata Share      
JPMorgan Chase Bank, National Association
  $ 340,000,000       40 %
Morgan Stanley Senior Funding, Inc.
  $ 297,500,000       35 %        
Bank of America, N.A.
  $ 42,500,000       5 %        
Barclays Bank PLC
  $ 42,500,000       5 %        
Lehman Brothers Commercial Bank
  $ 42,500,000       5 %        
SunTrust Bank
  $ 42,500,000       5 %        
Wachovia Bank, N.A.
  $ 42,500,000       5 %        
Total
  $ 850,000,000       100.0 %        

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.12
ENVIRONMENTAL MATTERS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING LIENS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
PACTIV CORPORATION:
1900 West Field Court
Lake Forest, Illinois 60045
Attention: Gregory A. Hanson
                Treasurer
Telephone: (847) 482-3835
Facsimile: (847) 482-4589
Electronic Mail: ghanson@pactiv.com
Website Address: www.pactiv.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office:
JPMorgan Chase Bank, National Association
JPMorgan Loan Services
10 South Dearborn Street, Floor 7
Chicago, Illinois 60603-2003
Attention: Mi Y Kim
Telephone: (312) 732-4853
Facsimile: (312) 385-7098
Electronic Mail: mi.y.kim@jpmchase.com

 



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, NATIONAL
     ASSOCIATION, AS L/C ISSUER:

JPMorgan Chase Bank, National Association
300 South Riverside Plaza
7th Floor, Mail Code IL1-0236
Chicago, IL 60606-0236
Attention: Team Three/Evelyn Abbasi/Anne Fritz
Telephone: 312-954-1903/312-954-1849
Fax: 312-954-5986/312-954-3621
Electronic Mail: Evelyn_D_Abbasi@jpmorgan.com/Anne_W_Fritz@ jpmorgan.com
Account No. 75217657
Ref. Pactiv
ABA#071000013

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                     ,     
     To: JPMorgan Chase Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 5,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Pactiv Corporation, a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and JPMorgan
Chase Bank, National Association, as Administrative Agent and the L/C Issuer.
The undersigned hereby requests (select one):
o A Borrowing of Loans      o A conversion or continuation of Loans

  1.   On                                         (a Business Day).     2.   In
the amount of $                    .     3.   Comprised of
                                                                         
       .
                                          [Type of Loan requested]     4.   For
Eurodollar Rate Loans: with an Interest Period of                      months.

     [The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]

                  PACTIV CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
                    
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of June 5, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, National Association, as Administrative Agent
and the L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                  PACTIV CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal   Principal         Type of   Amount of   Interest   or
Interest Paid   Balance   Notation Date   Loan Made   Loan Made   Period   This
Date   This Date   Made By
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  
                    
                                                                      
                                                                  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,      
To: JPMorgan Chase Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 5,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Pactiv Corporation, a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and JPMorgan
Chase Bank, National Association, as Administrative Agent and the L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the
                                                                            
                                             of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 



--------------------------------------------------------------------------------



 



[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement (other than, after the Closing Date, the
representations and warranties set forth in Section 5.05 and Section 5.11(c)),
and any representations and warranties of the Borrower that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.11 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedules 2
and 3 attached hereto are true and accurate on and as of the date of this
Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,      .

                  PACTIV CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         “Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.   Section 7.01(a) – Minimum Interest Coverage Ratio.

  A.   Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”):

                 
 
    1.     Consolidated Net Income for Subject Period (see Schedule 3 attached
hereto):   $                    
 
               
 
    2.     Consolidated Interest Expense for Subject Period:  
$                    
 
               
 
    3.     Provision for income taxes for Subject Period:  
$                    
 
               
 
    4.     Depreciation expenses for Subject Period:   $                    
 
               
 
    5.     Amortization expenses for Subject Period:   $                    
 
               
 
    6.     Minority interest expense for Subject Period:   $                    
 
               
 
    7.     Consolidated EBITDA (Lines I.A.1 + 2 + 3 +4 + 5+ 6 ):  
$                    

             
 
  B.   Consolidated Interest Expense for Subject Period:  
      $                    
 
           
 
  C.   Interest Coverage Ratio (Line I.A.7 ÷ Line I.B):        to 1.00
 
           
 
      Minimum required:   3.50 to 1.00

II.   Section 7.01(b) – Maximum Total Debt to EBITDA Ratio.

             
 
  A.   Total Debt at Statement Date:   $                    
 
           
 
  B.   Consolidated EBITDA for Subject Period (Line I.A.7 above):  
$                    
 
           
 
  C.   Consolidated Leverage Ratio (Line II.A ÷ Line II.B):   ______to 1.00
 
           
 
      Maximum permitted:   3.50 to 1.00

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended _______________ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated Net Income
(in accordance with the definition of Consolidated Net Income
as set forth in the Agreement)

                                                                             
Twelve       Quarter     Quarter     Quarter     Quarter     Months       Ended
    Ended     Ended     Ended     Ended  
Consolidated Net Income per GAAP
                                       
+ non-recurring non-cash losses and extraordinary non-cash losses
                                       
- non-recurring non-cash gains and extraordinary non-cash gains
                                       
- cash expenditures related to non-cash, non-recurring losses or non-cash,
extraordinary losses added back to net income during any prior period
                                       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:  
                                                                        
        
 
       
2.
  Assignee:                                                               [and
is an Affiliate/Approved Fund of [identify Lender]]
 
       
3.
  Borrower:   Pactiv Corporation, a Delaware corporation
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, National Association,
as the administrative agent under the
Credit Agreement
 
       
5.
  Credit Agreement:   Credit Agreement, dated as of June 5, 2007, among Pactiv
Corporation, a Delaware corporation, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, National Association, as Administrative Agent
and the L/C Issuer

 



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

              Aggregate             Amount of   Amount of   Percentage    
Commitments   Commitment/   Assigned of     for all Lenders*   Assigned*  
Commitment   CUSIP Number  
$                    
  $                                            %    
$                    
  $                                            %    
$                    
  $                                            %    

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

    [7. Trade Date: ___]

Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Title:           

 



--------------------------------------------------------------------------------



 



         

          [Consented to and] Accepted:    
 
        JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent    
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]    
 
       
By:
       
 
 
 
Title:    

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
presented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest,
(vi) it has, independently and without reliance on the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to the Effective Date and to the Assignee for amounts which
have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FORM OF OPINION OF MAYER, BROWN, ROWE & MAW LLP
Attached

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF OPINION OF GENERAL COUNSEL OF THE BORROWER
Attached

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF REPORT OF LETTER OF CREDIT INFORMATION

     
To:
  JPMorgan Chase Bank, National Association, as Administrative Agent
Attn:
  [                    ]
Phone No.:
  [                    ]
Fax No.:
  [                    ]
 
   
Ref.:
  Outstanding Letters of Credit Issued for the account of Pactiv Corporation
under the Credit Agreement dated as of June 5, 2007

     Reporting Period :___/___/200___through___/___/200___

                                                                               
                              Escalating                                        
        Maximum     Current     If     Y/N(?)                             Date
of     Amount     Type of       Face     Face     “Split”,     If “Y” Provide  
  Beneficiary     Issuance     Expiry     Amend     of     Amend   L/C No.  
Amount     Amount     Pactiv’s %     Schedule*     Name     Date     Date    
-ment     Amendment     -ment  
 
                                                           

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF LETTER OF CREDIT APPLICATION
Attached

 